Exhibit 10.3

Execution Version

AMENDMENT NO. 9 TO TERM LOAN AND SECURITY AGREEMENT

This AMENDMENT NO. 9 TO TERM LOAN AND SECURITY AGREEMENT (this “Amendment”)
dated as of November 22, 2019, is entered into among SAExploration Holdings,
Inc., a Delaware corporation (the “Borrower”), the Guarantors party hereto, and
the Lenders party hereto, and amends that certain Term Loan and Security
Agreement dated as of June 29, 2016, entered into among the Borrower, the
Guarantors party thereto, the Lenders party thereto, and Delaware Trust Company,
as administrative agent and collateral agent for the Lenders (in such
capacities, the “Agent”) (as amended, modified, supplemented and in effect on
the date hereof, the “Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders amend the Agreement in
accordance with Section 15.1 of the Agreement as provided herein;

WHEREAS, the Lenders party hereto constituting the “Required Lenders” have
agreed to consent to amend the Agreement subject to the terms and conditions
hereof.

NOW, THEREFORE, to comply with the provisions of the Agreement and in
consideration of the above premises, the parties covenant and agree as follows:

1.    Amendments.

a)    The following defined term is hereby inserted in Schedule 1.1a to the
Agreement:

“Australian Business Assets Sale” means the sale by SAExploration (Australia)
Pty Ltd and SAE (Australia) Pty Ltd f/k/a Geokinetics (Australia) Pty Ltd and
certain of their respective affiliates to Terrex Pty Ltd of the “Business
Assets” pursuant to and as defined in that certain Asset Sale Agreement, dated
on or about November 22, 2019, by and between SAExploration (Australia) Pty Ltd,
SAE (Australia) Pty Ltd f/k/a Geokinetics (Australia) PTY Ltd, SAExploration
Holdings, Inc., and Terrex Pty Ltd., as in effect as of the date hereof.

b)    The following defined term in Schedule 1.1a to the Agreement is hereby
amended and restated as follows:

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to Borrower or any Affiliate of Borrower (other than any Lender or
Permitted Holder), (ii) sale, use or other transaction Taxes paid or payable as
a result thereof, (iii) amounts required to be applied to repay principal,
interest and prepayment premiums and penalties on Indebtedness secured by a Lien
on the asset which is the subject of such Disposition, (iv) income Taxes or
gains (whether imposed on a Loan Party or, if such Loan Party is treated as a
pass-through or



--------------------------------------------------------------------------------

disregarded entity for federal and state income Tax purposes or is a member of
any consolidated, affiliated or unitary group, distributions pursuant to the
paragraph (a) of the definition of Permitted Distributions), (v) the amount of
cash reserves or escrows established in connection with purchase price
adjustments and retained liabilities; provided, however, when such cash or
escrow is released to a Loan Party or one of its Subsidiaries, the amount so
released shall be deemed to be Net Proceeds hereunder at such time, and (vi) in
the case of the Australian Business Assets Sale, cash, checks or other cash
equivalent financial instruments (including Cash Equivalents) received as
consideration for the Australian Business Assets Sale in an aggregate amount up
to AUD $6,000,000, provided, that such cash, checks or cash equivalents are
deposited in the Collection Account or a Deposit Account of a Loan Party that is
not an Excluded Account, (b) in the event of an Event of Loss, (i) all money
actually applied to repair or reconstruct the damaged property or property
affected by the condemnation or taking, (ii) all of the costs and expenses
reasonably incurred in connection with the collection of such proceeds, award or
other payments, and (iii) any amounts retained by or paid to parties having
superior rights to such proceeds, awards or other payments, and (c) in the case
of the issuance of the Convertible Notes, the proceeds from such issuance net of
any fees, costs and expenses incurred by the issuer of the Convertible Notes in
connection with the documentation thereof.

2.    Conditions Precedent. This Amendment shall become effective immediately on
the date (the “Amendment No. 9 Effective Date”) on which each of the following
has occurred:

 

  (a)

this Amendment shall have been duly executed by the Borrower, the Guarantors,
and Lenders constituting the Required Lenders; and

 

  (b)

the Loan Parties shall have paid or caused to be paid the reasonable and
documented fees and expenses of Paul, Weiss, Rifkind, Wharton & Garrison LLP as
counsel to the Lenders party hereto, as invoiced on or before the date hereof.

3.    Confirmation of Compliance with Section 15.1 of the Agreement. The
Borrower and the Lenders party hereto hereby confirm that all of the actions
required to be taken by the Lenders and Borrower pursuant to Section 15.1 of the
Agreement have been taken in accordance with the provisions of such Section. The
Borrower confirms that entry into this Amendment is permitted under the
Agreement, and is not prohibited by the terms of the Intercreditor Agreement and
the Junior Documents (as defined in the Intercreditor Agreement).

4.    Representations and Warranties. Each of the Loan Parties hereby represents
and warrants that the execution and delivery of this Amendment and, after giving
effect to the amendments contained herein, the performance by each of them of
their respective obligations under the Agreement, in each case, are within its
powers, have been duly authorized, are not in contravention of applicable law or
the terms of its operating agreement or other organizational documents and
except as have been previously obtained, do not require the consent or approval
of any governmental body, agency or authority, and this Amendment and the
Agreement (as amended hereby) will constitute the valid and binding obligations
of the Loan Parties, as applicable, enforceable in accordance with their terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance, ERISA or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law).



--------------------------------------------------------------------------------

5.    Release of Liens. The Lenders hereby release and terminate all of their
security interests, liens or encumbrances of whatever kind or nature whatsoever
in any property or assets which are disposed of pursuant to the Australian
Business Assets Sale, upon and subject to the closing and consummation of the
Australian Business Assets Sale in accordance with the terms of the applicable
asset sale agreement. The Lenders direct and instruct the Agent to deliver any
written releases or termination of security interests reasonably requested by
the Borrower to evidence the release of such security interests. The Lenders
further authorize the Borrower, its agents, attorneys and designees to prepare
and/or file any discharges or release of liens and security interests related
thereto. For the avoidance of doubt, in the case of the Australian Business
Assets Sale, all cash, checks or other cash equivalent financial instruments
(including Cash Equivalents) received as consideration for the Australian
Business Assets Sale shall continue to be subject to the Lenders’ security
interests, liens and encumbrances, shall be governed by this Amendment and the
other Loan Documents, and shall, as required by clause (a)(vi) of the definition
of Net Proceeds, be deposited in the Collection Account or a Deposit Account of
a Loan Party that is not an Excluded Account.

6.    Reference to and Effect on the Agreement. Each of the Loan Parties hereby
reaffirms, confirms, ratifies, covenants, and agrees to be bound by each of its
covenants, agreements, and obligations under the Agreement (as amended hereby),
and each other Loan Document previously executed and delivered by it. Each
reference in the Agreement to “this Agreement” or “the Loan Agreement” shall be
deemed to refer to the Agreement after giving effect to this Amendment. This
Amendment is a Loan Document.

7.    Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

8.    Governing Law. This Amendment shall be a contract made under and governed
by the laws of the State of New York without giving effect to its principles of
conflicts of laws.

9.    Guarantors Consent and Acknowledgement. The Guarantors, for value
received, hereby consent to the Borrower’s execution and delivery of this
Amendment, and the performance by the Borrower of its agreements and obligations
hereunder. This Amendment and the performance or consummation of any transaction
that may be contemplated under this Amendment, shall not limit, restrict,
extinguish or otherwise impair the Guarantors’ liabilities and obligations to
Agent and/or Lenders under the Loan Documents (including without limitation the
Guaranteed Obligations). In each case, except as modified by this Amendment,
each of the Guarantors acknowledges and agrees that (i) the Guaranty to which
such Guarantor is a party remains in full force and effect and is fully
enforceable against such Guarantor in accordance with its terms and (ii) it has
no offsets, claims or defenses to or in connection with the Guaranteed
Obligations, all of such offsets, claims and/or defenses are hereby waived.



--------------------------------------------------------------------------------

10.    Reaffirmation. In each case, except as modified by this Amendment, each
of the Loan Parties hereby (i) acknowledges and agrees that all of its pledges,
grants of securities interests and Liens and other obligations under the
Agreement and the other Loan Documents to which it is a party are reaffirmed and
remain in full force and effect on a continuous basis, (ii) reaffirms (x) each
Lien granted by it to the Agent for the benefit of the Secured Parties, and
(y) the guarantees (including the Guaranty) made by it pursuant to the
Agreement, and (iii) acknowledges and agrees that the grants of security
interests and Liens by and the guarantees of the Guarantors contained in the
Agreement and the other Loan Documents are, and shall remain, in full force and
effect on and after the Amendment No. 9 Effective Date. Except as specifically
modified herein, the Loan Documents and the Obligations are in all respects
ratified and confirmed (mutatis mutandis) and shall remain in full force and
effect in accordance with their terms.

11.    Release. The Borrower and the Loan Parties (collectively, the “Releasing
Parties”) hereby release, acquit and forever discharge the Lenders party hereto
and their respective Lender-Related Persons and Lender Affiliates (collectively,
the “Released Parties”) from and against any and all manner of actions, causes
of action, suits, debts, controversies, damages, judgments, executions, claims
(including, without limitation, crossclaims, counterclaims and rights of set-off
and recoupment) and demands whatsoever, whether known or unknown, whether
asserted or unasserted, in contract, tort, law or equity which any Releasing
Party may have against any of the Released Parties by reason of any action,
failure to act, matter or thing whatsoever arising from or based on facts
occurring prior to the date hereof that relate to the Agreement, the other Loan
Documents, this Amendment or the transactions contemplated thereby or hereby
(except to the extent arising from the willful misconduct or gross negligence of
any Released Parties), including but not limited to any such claim or defense to
the extent that it relates to (a) any covenants, agreements, duties or
obligations set forth in the Loan Documents or (b) any actions or omissions of
any of the Released Parties in connection with the initiation or continuing
exercise of any right or remedy contained in the Loan Documents or at law or in
equity with respect to the Loan Documents.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

BORROWER: SAEXPLORATION HOLDINGS, INC. By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title:   Chief Executive Officer GUARANTORS:
SAEXPLORATION, INC. By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title:   Interim Chief Executive Officer
SAEXPLORATION SUB, INC. By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title:   Interim Chief Executive Officer NES, LLC By:
 

/s/ Michael J. Faust

  Name: Michael J. Faust   Title:   Interim Chief Executive Officer
SAEXPLORATION SEISMIC SERVICES (US), LLC By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title:   Interim Chief Executive Officer

[Signature Page to Amendment No. 9 to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS: WBOX 2015-7 LTD. By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Director

[Signature Page to Amendment No. 9 to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS: BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND, L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title:   Deputy General Counsel BLUEMOUNTAIN KICKING
HORSE FUND, L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title:   Deputy General Counsel BLUEMOUNTAIN MONTENVERS
MASTER FUND SCA SICAV-SIF By:  

/s/ David O’Mara

  Name: David O’Mara   Title:   Deputy General Counsel BLUEMOUNTAIN GUADALUPE
PEAK FUND L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title:   Deputy General Counsel

[Signature Page to Amendment No. 9 to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

BLUEMOUNTAIN SUMMIT TRADING, L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title:   Deputy General Counsel

[Signature Page to Amendment No. 9 to Term Loan and Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS: JOHN PECORA By:  

/s/ John Pecora

[Signature Page to Amendment No. 9 to Term Loan and Security Agreement]